C. D. San Juan. Portar armas.
Por cuanto el día 20 de diciembre de 1926 el apelante se declaró culpable del delito de portar armas prohibidas y fué condenado a sufrir la pena de un mes de cárcel;
Por cuanto habiendo apelado de dicha sentencia en la misma fecha, y habiendo el apelante en 8 de enero solici-tado de la corte inferior una prórroga de treinta días para preparar la transcripción de la evidencia, dicha solicitud fué denegada por el juez de distrito, por el fundamento de que no se había solicitado previamente transcripción de evi-dencia alguna;
*972Pok cuanto con feclia 19 de enero de 1927 se radicó en la Secretaría de este tribunal la transcripción de autos, sin radicarse exposición del caso o transcripción de la eviden-cia alguna; y, habiendo el apelante solicitado el día 27 de enero una prórroga de treinta días para presentar su ale-gato, fundándose única y exclusivamente en la falta de tiempo material para preparar dicho alegato, este tribunal concedió por resolución de 29 de enero la prórroga solici-tada, contada a partir del día 8 de febrero siguiente;
Poe cuanto en marzo 5 compareció el apelante alegando únicamente la falta de tiempo material para terminar su alegato y solicitando una segunda prórroga de treinta días para terminarlo, y en resolución de fecha 7 de marzo esta corte le concedió una prórroga adicional de quince días a partir del día 10 de marzo para presentar dicho alegato;
Por cuanto con fecha 23 de marzo compareció el ape-lante alégando solamente que no había podido terminar su referido alegato y solicitando otra prórroga de quince días para tal fin, la cual le fué concedida por resolución de 24 de marzo, a contar desde el día 25 del mismo mes;
Por cuanto el día 30 de marzo compareció el apelante por medio de una moción alegando lo siguiente:
“1. Que en este caso están pendientes dos apelaciones, una por delito de asesinato a que fué convicto este acusado y otra por el de-lito de portar armas, o sea por el arma con que se realizó el delito de asesinato.
“2. Que para el caso de portar armas fué sometida la misma prueba de acuerdo con el récord taquigráfico y las mismas alegacio-nes que para el caso principal, por estipulación de los abogados.
“3. Que en estas condiciones, la transcripción de la evidencia que ha de presentarse en el caso de asesinato será la misma que la que ha de utilizarse para el caso de portar' armas, ya que la única diferencia entre ambos casos consiste en la acusación y no en la prueba.
“4. Que a pesar de las gestiones que ha realizado este abogado, todavía el taquígrafo de la corte a qtio no ha preparado el récord taquigráfico, habiéndose solicitado ya varias prórrogas a este fin, y *973no será posible a este abogado preparar sn alegato en este caso sin tener a la vista dicho récord taquigráfico. .
Pos, cuanto fundándose por primera vez en semejantes alegaciones el apelante ahora solicita otra prórroga de treinta días para preparar sn alegato;
PoR cuanto ni en el índice de la transcripción de autos en el presente caso ni en dicha transcripción ni de ningún otro modo existe indicación o constancia alguna en apoyo de las alegaciones contenidas en la moción últimamente men-cionada, apareciendo afirmativamente de dicha transcripción que no existe en el presente caso exposición del caso o tras-cripción de evidencia alguna pendiente de aprobación por el juez sentenciador;
Pon tanto: Se concede al apelante una última prórroga de diez días a partir del 30 de marzo último para radicar su alegato.